Citation Nr: 1208163	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-16 815	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to an initial compensable evaluation for scars associated with service-connected ventral hernia.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to September 1992, and from October 1994 to July 2004.  This case comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims file was subsequently transferred to Atlanta, Georgia.  The Board remanded the appeal in November 2007 and in November 2010.  


FINDINGS OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


